DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to applicant’s filing dated 03/26/2021. Claim 1 is amended. Claims 1-20 are rejected.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 3 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicants submission filed on 03/26/2021 has been entered.

Response to Arguments/Remarks
4.	Applicant’s arguments/remarks filed on 03/26/2021, with respect to the previous 35 U.S.C. 102(a)(1) rejection of claim 1 has been fully considered .
With respect to the previous 35 U.S.C. 102(a)(1) rejection of claim 1, Applicant argues the cited art of record Dean et al., US 20090079624 A1, hereinafter referred to as Dean fails to explicitly disclose laterally adjustable carrier coupled to the opener and the first outlet and having a plurality of adjustment positions such that lateral 
Examiner respectfully disagrees. Applicant appears to argue a more narrow interpretation of the claimed laterally adjustable carrier. As stated in the previous office action, Dean discloses a first mounting member is pivotably connected to opener arm at pivotal joint, such that mounting member is below and roughly perpendicular in the operating (soil engaging) position to opener arm. Hydraulic ram maybe extended to
cause mounting member to pivot rearward, and upon being so pivoted to contact opener arm, to cause opener arm to pivot about pivot joint so as to become raised, thereby raising the opener arm - See at least ¶60. Actuator 12 causes the first and second outlet to move the with respect to each other, each carrier is movable individually, which is analogous to the claimed, i.e. laterally adjustable carrier - See at least FIGS. 13-16. Examiner notes Bourgault teaches laterally adjustable carrier coupled to the opener and the first outlet and having a plurality of adjustment positions such that lateral adjustment of the carrier parallel to the lateral axis results in a lateral adjustment of the first outlet parallel to the lateral axis and an adjustment of a lateral separation parallel to the lateral axis between a seed row provided by the second outlet and a nutrient row provided by the first outlet (See at least ¶46).
Applicant’s arguments/remarks filed on 03/26/2021, with respect to the previous 35 U.S.C. 102(a)(1) rejection of claim 13 has been fully considered .
With respect to the previous 35 U.S.C. 102(a)(1) rejection of claim 13, Applicant argues the cited art of record Dean et al., US 20090079624 A1, hereinafter 
Examiner respectfully disagrees. Applicant appears to argue a more narrow interpretation of the claimed laterally adjustable carrier. As stated in the previous office action, Dean discloses each secondary distribution head 74 is then coupled at its other end to respective seed tube/hose 18 and fertilizer hose/tube 15 – See at least ¶56 and FIG. 9. As shown in FIG 13, the first outlet and second outlet a separated laterally during instantaneous seed and nutrient dispensing – See at least ¶60 and FIGS. 13-16. Dean further discloses each secondary distribution head 74 is then coupled at its other end to respective seed tube/hose 18 and fertilizer hose/tube 15. All of the distribution lines depict seed and fertilizer hoses 82, 84 respectively open to the flow of fertilizer by a plurality of gates 4 in the seed meter 35a, and fertilizer meter 35b, respectively – See at least ¶56 and FIGS. 9-13. Hydraulic ram 12 may be extended to cause mounting member 31 to pivot rearward, and upon being so pivoted to contact opener arm 11, to cause opener arm 11 to pivot about pivot joint 6 so as to become raised, thereby raising the opener arm 11 – See at least ¶60. Actuator 12 causes the first and second outlet to move the with respect to each other, each carrier 202 and 11 is movable individually – See at least FIGS. 13-16.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 13-20 are rejected under 35 U.S.C. 102(a0(1) as being anticipated by Dean et al., US . 20090079624 A1, hereinafter referred to as Dean.
Regarding claim 13, Dean discloses a carrier adjustment assembly for coupling to a frame member of an implement, the assembly comprising:  
laterally adjustable carrier configured to be coupled to an opener and a first outlet providing at least one nutrient (Each secondary distribution head 74 is then coupled at its other end to respective seed tube/hose 18 and fertilizer hose/tube 15 – See at least ¶56 and FIG. 9. As shown in FIG 13, the first outlet and second outlet a separated laterally during instantaneous seed and nutrient dispensing – See at least ¶60 and FIGS. 13-16); and
a plurality of lateral spacers positioned adjacent to the carrier to laterally adjust the carrier and provide a plurality of adjustment positions, the carrier adjustment assembly facilitating lateral adjustment of the carrier by removal of at least one captively held lateral spacer that sets the lateral adjustment of the carrier (Each secondary distribution head 74 is then coupled at its other end to respective seed tube/hose 18 and fertilizer hose/tube 15. All of the distribution lines depict seed and fertilizer hoses 82, 84 respectively open to the flow of fertilizer by a plurality of gates 4 in the seed meter 35a, and fertilizer meter 35b, respectively – See at least ¶56 and FIGS. 9-13)., 
a lateral adjustment of the first outlet (Each secondary distribution head 74 is then coupled at its other end to respective seed tube/hose 18 and fertilizer hose/tube 15, i.e. first outlet – See at least ¶56 and FIG. 9); and 
an adjustment of a lateral separation between a seed row provided by a second outlet and a nutrient row provided by the first outlet (Hydraulic ram 12 may be extended to cause mounting member 31 to pivot rearward, and upon being so pivoted to contact opener arm 11, to cause opener arm 11 to pivot about pivot joint 6 so as to become raised, thereby raising the opener arm 11 – See at least ¶60. Actuator 12 causes the first and second outlet to move the with respect to each other, each carrier 202 and 11 is movable individually – See at least FIGS. 13-16).

Regarding claim 14, Dean discloses one securing member configured to secure a position of the plurality of lateral spacers (A main frame, a mounting arm attached to the frame, two knives attached to the mounting arm, the first knife typically being the fertilizer delivering system, and the second knife typically being the seed delivering system, and a frame mounting member with pivot points for mounting the mounting arm to a hydraulic ram – See at least ¶16 and FIGS 13-15).

Regarding claim 15, Dean discloses one securing member comprises a single securing member such that at least one of the plurality of lateral spacers is removable upon removal of the single securing member (The shaft 7 is slid able attached to the internal surface of the rear and upper corner of an air seeding system hopper 5. Further, a second end of the shaft 7 is attached to an electric actuator, a hydraulic cylinder actuator, or an electric over hydraulic meter gate actuator 80. Further, each gate 4 is slide able connected to a metal plate 26, the plate 26 being connected to the upper, rear portion of an air seeding system hopper 5 by a variety of means which may include but are not limited to welded, soldered or bolted – See at least ¶48 and FIG. 13-15).

Regarding claim 16, Dean discloses a first end member and a second end member configured to limit movement of at least one of the carrier and the plurality of lateral spacers (Both first and second delivery system members 13, 16 respectively, are collectively referred to as ground-engaging openers 3. A linked chain 25 connects the first and second ground-engaging openers 3 and limits the forward movement of the first ground-engaging opener – See at least ¶61 and FIGS. 13-16).

Regarding claim 17, Dean discloses at least one carrier support 20member extending laterally and supporting the carrier along the finite plurality of adjustment positions (A linked chain 25 connects the first and second ground-engaging openers 3 and limits the forward movement of the first ground-engaging opener – See at least ¶61. As shown in fig 12, the carrier adjustment assembly comprises one carrier support extending lateral along a finite plurality of adjustment positions – See at least FIG. 12).

Regarding claim 20, Dean discloses wherein the plurality of lateral spacers provides a discrete plurality of adjustment positions, thereby laterally adjusting the first outlet and the opener (The hydraulic ram is utilized to engage the mounting arm to raise the ground-engaging openers from the soil. The delivering system also referred to as ground-engaging openers can be controlled by an electric valve or a combination of hydraulic valves – See at least ¶16 and FIGS. 13-15).  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al., US 20090079624 A1, in view of Bourgault et al., US 20060162632 A1, hereinafter referred to as Dean and Bourgault, respectively.
Regarding claim 1, Dean discloses an implement system comprising: 
a first outlet configured to provide at least one nutrient (Each secondary distribution head 74 is then coupled at its other end to respective seed tube/hose 18 and fertilizer hose/tube 15, i.e. first outlet – See at least ¶56 and FIG. 9);  
second outlet configured to provide seed, wherein the first outlet and the second outlet are laterally separated during simultaneous provision of seed and nutrients (Each secondary distribution head 74 is then coupled at its other end to respective seed tube/hose 18 and fertilizer hose/tube 15 – See at least ¶56 and FIG. 9. As shown in FIG 13, the first outlet and second outlet a separated laterally during instantaneous seed and nutrient dispensing – See at least ¶60 and FIGS. 13-16); 
an opener configured to open soil (Particulate material will ultimately pass to the ground-engaging openers 3 of an agricultural implement/air seeding apparatus 200 and into the soil – See at least ¶48 and FIG. 13) 
a frame member configured to support the opener and the first outlet (A main frame, a mounting arm attached to the frame, two knives attached to the mounting arm – See at least ¶16. Switches 101 operate coils 104 which correspondingly control hydraulic valves 112 for controlling hydraulic cylinders 12 for raising and lowering respective opener arm assemblies 202 from engagement with soil – See at least ¶52 and FIGS. 9 and 11-13); and  
laterally adjustable carrier coupled to the opener and the first outlet and having a plurality of adjustment positions such that lateral adjustment of the carrier results in a First mounting member 31 is pivotably connected to opener arm 11 at pivotal joint 21, such that mounting member 31 is below and roughly perpendicular in the operating (soil engaging) position to opener arm 11. Hydraulic ram 12 may be extended to cause mounting member 31 to pivot rearward, and upon being so pivoted to contact opener arm 11, to cause opener arm 11 to pivot about pivot joint 6 so as to become raised, thereby raising the opener arm 11 – See at least ¶60. Actuator 12 causes the first and second outlet to move the with respect to each other, each carrier 202 and 11 is movable individually – See at least FIGS. 13-16).

Dean fails to explicitly disclose laterally adjustable carrier coupled to the opener and the first outlet and having a plurality of adjustment positions such that lateral adjustment of the carrier parallel to the lateral axis results in a lateral adjustment of the first outlet parallel to the lateral axis and an adjustment of a lateral separation parallel to the lateral axis between a seed row provided by the second outlet and a nutrient row provided by the first outlet.
However, Bourgault teaches laterally adjustable carrier coupled to the opener and the first outlet and having a plurality of adjustment positions such that lateral adjustment of the carrier parallel to the lateral axis results in a lateral adjustment of the first outlet parallel to the lateral axis and an adjustment of a lateral separation parallel to the lateral axis between a seed row provided by the second outlet and a nutrient row provided by the first outlet (Seed assemblies 50 are placed at substantially regular intervals along the front and rear frame members 15F, 15R so that the seed furrows created are substantially parallel at approximately regular intervals. The fertilizer assemblies 20 are spaced at regular intervals along the front frame member 15F so that the fertilizer furrows opened by the discs 32 of the fertilizer assemblies 20 are positioned substantially mid-way between adjacent pairs of seed furrows created by the seed assemblies 50 – See at least ¶46 and FIG. 3).
Dean discloses a field of air seeding systems, and more particularly to metered air seeding and/or fertilizing systems. Bourgault teaches ground working equipment, such as agricultural equipment, and more specifically, to a system and method for controlling an agricultural implement. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dean and include the feature of laterally adjustable carrier coupled to the opener and the first outlet and having a plurality of adjustment positions such that lateral adjustment of the carrier parallel to the lateral axis results in a lateral adjustment of the first outlet parallel to the lateral axis and an adjustment of a lateral separation parallel to the lateral axis between a seed row provided by the second outlet and a nutrient row provided by the first outlet, as taught by Bourgault, to ensure proper seeding and fertilizing.

Regarding claim 2, Dean discloses a carrier adjustment assembly coupled to the frame member, wherein the carrier adjustment assembly facilitates lateral adjustment of the carrier by removal of at least one captively held lateral spacer that sets the lateral adjustment (Each secondary distribution head 74 is then coupled at its other end to respective seed tube/hose 18 and fertilizer hose/tube 15. All of the distribution lines depict seed and fertilizer hoses 82, 84 respectively open to the flow of fertilizer by a plurality of gates 4 in the seed meter 35a, and fertilizer meter 35b, respectively – See at least ¶56 and FIGS. 9-13).

Regarding claim 3, Dean discloses the carrier adjustment assembly further comprises a plurality of lateral spacers being positioned adjacent to the carrier to laterally adjust the carrier (First mounting bracket 31 is fixedly connected to the first delivery system mounting member 13. The first delivery system mounting member 13 contains the first cutting knife 14 as well as the first product delivery hose/tube 15 behind the first cutting knife 14. Distal to the first delivery system mounting member 13 is a second delivery system mounting member 16 connected below and to a second mounting member 32 – See at least ¶61 and FIGS. 13-16).

Regarding claim 4, Dean discloses the carrier adjustment assembly further comprises at least one securing member configured to secure a position of the plurality of lateral spacers (A main frame, a mounting arm attached to the frame, two knives attached to the mounting arm, the first knife typically being the fertilizer delivering system, and the second knife typically being the seed delivering system, and a frame mounting member with pivot points for mounting the mounting arm to a hydraulic ram – See at least ¶16 and FIGS 13-15).

Regarding claim 5, Dean discloses at least one securing member comprises a single securing member at least partially supporting the plurality of lateral spacers at a 30primary securing surface portion such that the at least one lateral spacer is The shaft 7 is slid able attached to the internal surface of the rear and upper corner of an air seeding system hopper 5. Further, a second end of the shaft 7 is attached to an electric actuator, a hydraulic cylinder actuator, or an electric over hydraulic meter gate actuator 80. Further, each gate 4 is slide able connected to a metal plate 26, the plate 26 being connected to the upper, rear portion of an air seeding system hopper 5 by a variety of means which may include but are not limited to welded, soldered or bolted – See at least ¶48 and FIG. 13-15).

Regarding claim 6, Dean discloses wherein the carrier adjustment assembly further comprises a first end member and a second end member configured to limit movement of at least one of the carrier and the plurality of lateral spacers (Both first and second delivery system members 13, 16 respectively, are collectively referred to as ground-engaging openers 3. A linked chain 25 connects the first and second ground-engaging openers 3 and limits the forward movement of the first ground-engaging opener – See at least ¶61 and FIGS. 13-16).

Regarding claim 7, Dean discloses wherein the carrier adjustment assembly further comprises at least one carrier support member extending laterally and supporting the carrier along the finite plurality of adjustment positions (A linked chain 25 connects the first and second ground-engaging openers 3 and limits the forward movement of the first ground-engaging opener – See at least ¶61. As shown in fig 12, the carrier adjustment assembly comprises one carrier support extending lateral along a finite plurality of adjustment positions – See at least FIG. 12).
Regarding claim 11, Dean discloses wherein each of the plurality of lateral spacers comprises upper portion; and a lower portion extending in a direction substantially perpendicular to the upper portion (First mounting member 31 is pivotably connected to opener arm 11 at pivotal joint 21, such that mounting member 31 is below and roughly perpendicular in the operating (soil engaging) position to opener arm 11. Hydraulic ram 12 may be extended to cause mounting member 31 to pivot rearwardly, and upon being so pivoted to contact opener arm 11 – See at least ¶60 and FIGS 13-15).
Regarding claim 12, Dean discloses wherein the laterally adjustable carrier includes a discrete plurality of adjustment positions, and lateral adjustment of the carrier results in a lateral adjustment of the first outlet and the opener (The hydraulic ram is utilized to engage the mounting arm to raise the ground-engaging openers from the soil. The delivering system also referred to as ground-engaging openers can be controlled by an electric valve or a combination of hydraulic valves – See at least ¶16 and FIGS. 13-15).

11.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al., US 20090079624 A1, in view of Bourgault et al., US 20060162632 A1, as applied to claim 7 above, and further in view of  in view of Blunier et al., US 20150127230 A1, hereinafter referred to as Blunier.
Regarding claim 8, the combination of Dean and Bourgault fails to explicitly disclose wherein the at least one carrier support member at least partially supports the plurality of lateral spacers at a secondary securing surface portion.
Central tool bar 32 includes a first support bar 92 to hold the first wing tool bar 38 over the central tool bar 32 at a desired orientation. The first support bar 92 also supports the combined weight of the first and second wing tool bars 38 and 44. Moreover, the actuator 74 induces the third wing tool bar 54 to fold over the central tool bar 32. Further, the central tool bar 32 includes a second support bar 94 to hold the third wing tool bar 54 over the central tool bar 32 at a desired orientation – See at least ¶28 and FIGS. 3 and 4).
Dean discloses a field of air seeding systems, and more particularly to metered air seeding and/or fertilizing systems. Bourgault teaches controlling an agricultural implement. Blunier teaches ground working equipment, such as agricultural equipment, and more specifically, to a system and method for controlling an agricultural implement. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dean and Bourgault and include the feature of wherein the at least one carrier support member at least partially supports the plurality of lateral spacers at a secondary securing surface portion, as taught by Blunier, to ensure proper seeding and fertilizing.

Regarding claim 9, the combination of Dean and Bourgault fails to explicitly disclose wherein the at least one carrier support member comprises a plurality of carrier support members.
However, Blunier teaches wherein the at least one carrier support member comprises a plurality of carrier support members (First support bar 92 also supports the combined weight of the first and second wing tool bars 38 and 44. Moreover, the actuator 74 induces the third wing tool bar 54 to fold over the central tool bar 32. Further, the central tool bar 32 includes a second support bar 94 to hold the third wing tool bar 54 over the central tool bar 32 at a desired orientation. The second support bar 94 also supports the combined weight of the third and fourth wing tool bars 54 and 60 – See at least ¶28).
Dean discloses a field of air seeding systems, and more particularly to metered air seeding and/or fertilizing systems. Bourgault teaches controlling an agricultural implement. Blunier teaches ground working equipment, such as agricultural equipment, and more specifically, to a system and method for controlling an agricultural implement. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dean and Bourgault and include the feature of wherein the at least one carrier support member comprises a plurality of carrier support members, as taught by Blunier, to ensure proper seeding and fertilizing.

Regarding claim 10, Dean discloses wherein each of the plurality of carrier support members at least partially supports each of the plurality of lateral spacers (First mounting bracket 31 is fixedly connected to the first delivery system mounting member 13. The first delivery system mounting member 13 contains the first cutting knife 14 as well as the first product delivery hose/tube 15 (usually for delivering fertilizer) behind the first cutting knife 14. Distal to the first delivery system mounting member 13 is a second delivery system mounting member 16 connected below and to a second mounting member 32 – See at least ¶61 and FIGS. 13-16).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al., US 20090079624 A1, in view of Blunier et al., US 20150127230 A1, hereinafter referred to as Blunier.
Regarding claim 18, Dean fails to explicitly disclose wherein the at least one carrier support member at least partially supports the plurality of lateral spacers.  
However, Blunier teaches wherein the at least one carrier support member at least partially supports the plurality of lateral spacers (Central tool bar 32 includes a first support bar 92 to hold the first wing tool bar 38 over the central tool bar 32 at a desired orientation. The first support bar 92 also supports the combined weight of the first and second wing tool bars 38 and 44. Moreover, the actuator 74 induces the third wing tool bar 54 to fold over the central tool bar 32. Further, the central tool bar 32 includes a second support bar 94 to hold the third wing tool bar 54 over the central tool bar 32 at a desired orientation – See at least ¶28 and FIGS. 3 and 4).
Dean discloses a field of air seeding systems, and more particularly to metered air seeding and/or fertilizing systems. Blunier teaches ground working equipment, such as agricultural equipment, and more specifically, to a system and method for controlling an agricultural implement. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dean and include the feature of wherein the at least one carrier support member at least partially supports the plurality of lateral spacers, as taught by Blunier, to ensure proper seeding and fertilizing.

Regarding claim 19, Dean fails to explicitly disclose wherein the at least one carrier support member comprises a plurality of carrier support members, each of the 
However, Blunier teaches wherein the at least one carrier support member comprises a plurality of carrier support members, each of the plurality of carrier support members at least partially supporting each of the plurality of lateral spacers (First support bar 92 also supports the combined weight of the first and second wing tool bars 38 and 44. Moreover, the actuator 74 induces the third wing tool bar 54 to fold over the central tool bar 32. Further, the central tool bar 32 includes a second support bar 94 to hold the third wing tool bar 54 over the central tool bar 32 at a desired orientation. The second support bar 94 also supports the combined weight of the third and fourth wing tool bars 54 and 60 – See at least ¶28).
Dean discloses a field of air seeding systems, and more particularly to metered air seeding and/or fertilizing systems. Blunier teaches ground working equipment, such as agricultural equipment, and more specifically, to a system and method for controlling an agricultural implement. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dean and include the feature of wherein the at least one carrier support member comprises a plurality of carrier support members, each of the plurality of carrier support members at least partially supporting each of the plurality of lateral spacers, as taught by Blunier, to ensure proper seeding and fertilizing.


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662